DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2013/0291989 to Gray et al. (Gray) cited in the IDS filed 9/11/2019.

With regard to claim 1, Gray discloses a belt-shaped fabric (16, fig. 1, paragraphs 0017-0018 – fiberglass tire cord fabric is “a fabric in which multiple warp cords are held together in parallel, unidirectional fashion by weaving with small fill yarns”. The parallel warp cords that are interwoven with small fill yarns create a belt shape) for hose (10, fig. 1, paragraph 0017), for covering an outer periphery (shown in fig. 1) of an inner tube (12, fig. 1, paragraph 0017) (paragraph 0023 – “the tube, cover, cushion, and tie layers are preferably vulcanized (or cross-linked) rubber compositions) of a hose (10, fig. 1), wherein an outer side of the fabric is to be covered with wire (27, fig. 1, paragraph 0017) and rubber (18 or 14, fig. 1, paragraph 0023 “The tube, cover, cushion, and tie layers are preferably vulcanized (or crosslinked) rubber compositions.”), and wherein at least a portion of fiber forming the fabric is covered with rubber cement (paragraph 0021).  

With regard to claim 2, Gray discloses the belt-shaped fabric for hose according to claim 1 as set forth above, wherein the covering with the rubber cement is effected on the fiber impregnated with a dip liquid which enhances a bonding property with respect to rubber (as described in paragraph 0021 the use of a dip tank to treat the belt shaped fabric is disclosed).  

With regard to claim 4, Gray discloses the belt-shaped fabric for hose according to claim 1 as set forth above, and further discloses wherein the rubber cement contains an NBR type rubber (paragraph 0023 – “Exemplary rubber compounds may be based on nitrile-containing elastomers such as nitrile-butadiene rubber (NBR)” ).  

With regard to claim 5, Gray discloses the belt-shaped fabric for hose according to claim 1 as set forth above, and further discloses wherein a cross portion of the fiber forming the fabric is covered with the rubber cement (the use of a dip tank as described in paragraph 0021 will ensure that a cross portion of the fiber forming the fabric is covered with the rubber cement).  

With regard to claim 10, Gray discloses a hose using the belt-shaped fabric for hose according to claim 1 as set forth above, and further discloses wherein the belt-shaped fabric for hose is spirally wound around the outer periphery of the inner tube rubber for covering so as to overlap in a predetermined width (described in paragraph 0017 and identified with overlap 26 shown in fig. 1); 
the outer side of the fabric is covered with the wire and rubber in a pre-set number of layers (shown in fig. 1); and
the outermost side thereof is covered with a jacket rubber (18, fig. 1, paragraph 0017).  

With regard to claim 11, Gray discloses the hose according to claim 10 as set forth above, and further discloses wherein the belt-shaped fabric for hose is wound around the outer periphery of the inner tube rubber at a winding angle of 45 to 70 degrees with respect to an axial direction of the hose (paragraph 0017 disclosing a wrap angle with an overlapping range of 40 to 60 degrees).  

With regard to claim 12, Gray discloses the hose according to claim 10 as set forth above, and further discloses wherein the belt-shaped fabric for hose is wound around the outer periphery of the inner tube rubber at a winding angle of 50 to 65 degrees with respect to the (paragraph 0017 disclosing a wrap angle with an overlapping range of 40 to 60 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0291989 to Gray et al. (Gray).

With regard to claim 3, Gray discloses the belt-shaped fabric for hose according to claim 1 as set forth above, but fails to disclose wherein the belt-shaped fabric for hose as covered with the rubber cement exhibits a weave porosity of 20 to 70%.  
At the outset it should be noted that applicant places no criticality on the claimed range of 20 to 70% porosity, noting that the invention encompasses 20 to 70%, more preferably 30 to 60% (paragraph 0038, applicant’s specification).
Example 1 of Gray (paragraph 0032) discloses a 7 inch wide fiberglass tire cord fabric applied to an inner tube.  The weave porosity of the fiberglass tire cord fabric is not provided but it is asserted that the tire cord fabric has a weave porosity as the description describes warp cords woven with small fill yarns (paragraph 0018). It would have been obvious to one having ordinary skill in the art at the time of filing to provide a belt shaped fabric for hose that is dipped into a dip tank as taught by Gray in paragraph 0021 such that the porosity is 20 to 70% since the discovery of workable ranges of porosity involves only routine skill in the art. In re Aller, 105 USPQ 233.  A porosity of 20 to 70% of the dipped fiberglass tire cord fabric will provide a material that is coated with rubber while still flexible enough to be applied evenly to the hose.
	
With regard to claims 6-9, Gray discloses the belt-shaped fabric for hose according to claim 1 as set forth above, but fails to disclose wherein the belt-shaped fabric has a warp 
	The specification paragraph 0039 recites preferred ranges for the warp breaking elongation percentage (15% or more, more preferably 15 to 40%), warp thickness (235 to 1670 dtex, preferably 400 to 1100 dtex), warp count per 50 mm (20 to 50/50 mm, preferably 25 to 40/ mm), and weft count per 50 mm (10 to 40/50 mm, preferably 15 to 30/50 mm).  These nested ranges indicate a lack of criticality for the claimed belt shaped fabric specifications.
	The woven tubular structure that is used as a strip of reinforcing fabric applied to a flexible rubber hose is required to perform in the field of high pressure applications.  It is known to skilled practitioners to select reinforcing fabrics having warp and weft configurations that can perform as expected.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the belt shaped fabric of Gray with a warp that elongates more than 15% before breaking, a warp thickness  of at least 400 dtex, a warp count of at least 25 per 50 mm and a weft count of at least 15 per 50 mm, in order to provide a hose that is both flame resistant and suitable for use in transporting pressurized fluids as suggested by Gray in paragraph 0007.  Discovery of the workable ranges of Gray involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 disclose some but not all of the claimed features of the belt shaped fabric for hose.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/
Examiner, Art Unit 3753